Citation Nr: 1809361	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for service-connected left knee disability.

2. Entitlement to a disability rating in excess of 10 percent for a service-connected right knee disability.

3. Entitlement to a disability rating in excess of 50 percent for service-connected sleep apnea.

4. Entitlement to service connection for a right ankle disability.

5. Entitlement to service connection for a left hip disability, to include as secondary to service-connected left and right knee disabilities.

6. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left and right knee disabilities.

7. Entitlement to a disability rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety and depressed mood.

8. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1999 to December 2004.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from April 2011, May 2011, July 2011, January 2012, February 2013, and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and St. Petersburg, Florida. Jurisdiction over the Veteran's claims is now with the RO in St. Petersburg, Florida. 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in May 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a disability rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety and depressed mood is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At his May 2017 hearing, the Veteran specifically withdrew the issues of entitlement to increased disability ratings for his service-connected left and right knee disabilities, an increased disability rating for his service-connected sleep apnea, and service connection for a right ankle disability.

2. The Veteran's osteoarthritis of the left hip is at least as likely as not caused by his service-connected knee disabilities.

3. The Veteran's degenerative disc disease of the lumbar spine is at least as likely as not caused by his service-connected knee disabilities.

4. The most probative evidence of record indicates that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment since the time he discontinued full time employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to increased disability ratings for his service-connected left and right knee disabilities, entitlement to an increased disability rating for his service-connected sleep apnea, and entitlement to service connection for a right ankle disability have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for service connection for a left hip disability have been met. 
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

3. The criteria for service connection for a lumbar spine disability have been met. 
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

4. Effective July 24, 2012, the criteria for the assignment of a TDIU due to service-connected disabilities have been met. 38 U.S.C. §§ 1155, 5107, 5110 (2012); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, during his May 2017 hearing, withdrew the issues of entitlement to increased disability ratings for his service-connected left and right knee disabilities, entitlement to an increased disability rating for his service-connected sleep apnea, and entitlement to service connection for a right ankle disability. Hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these claims. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131. Service connection may be granted on a direct or secondary basis.

Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Left Hip

The Veteran was afforded a VA medical examination in January 2011. He was diagnosed with osteoarthritis of the left hip. The examiner opined that it was at least as likely as not that the Veteran's osteoarthritis of the left hip was caused by an injury to the bilateral knees and left hip in service. 

As the evidence is at least in equipoise, the benefit-of-the-doubt doctrine is for application and service connection for a left hip disability is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Lumbar Spine

The Veteran's May 2012 private treatment records from Carolina Neurosurgery and Spine Associates show that he was diagnosed with mild L4-L5 degenerative disc disease. 

The Veteran submitted a September 2011 private medical opinion from Dr. J.M.D. Dr. J.M.D. opined that the Veteran's lumbar spine condition was as likely as not secondary to the Veteran's service-connected knee disabilities. Dr. J.M.D. reasoned that the Veteran's lumbar spine problems were because of differences in the Veteran's leg length because of flexion contractures in the knees. 

The Veteran was afforded a VA medical examination and opinion in February 2014. The opinion is unclear, and therefore may not be relied upon. 

As the evidence is at least in equipoise, the benefit-of-the-doubt doctrine is for application and service connection for a lumbar spine disability is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

TDIU

The issue of a total disability rating based on individual unemployability is not a separate claim for benefits; rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities. See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009). 

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability. Id.

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In his March 2013 formal Application for Increased Compensation Based on Unemployability, VA Form 21-8940, the Veteran asserted that he last worked full time on July 23, 2012. Therefore, the earliest date that the Veteran would be eligible for a TDIU is July 24, 2012. 

Service connection is in effect for sleep apnea, rated as 50 percent disabling; adjustment disorder with mixed anxiety and depressed mood, rated as 50 percent disabling; left knee meniscus tear and degenerative changes associated with status post surgical repair of the right knee meniscus tear, rated as 10 percent disabling; and status post surgical repair of the right knee meniscus tear, rated as 10 percent disabling. The Veteran's combined rating is 80 percent. The Veteran meets the schedular criteria for consideration of unemployability. 

The Veteran credibly testified that he has been unable to work because of his service-connected knee disabilities, psychiatric disability, and sleep apnea. The Veteran testified that he had a high school education and that his all of his previous employment involved standing for long periods of time, which he could no longer do. 

The Veteran submitted an August 2013 vocational opinion from Vass Vocational Services. After reviewing all of the Veteran's treatment records and service-connected disabilities, the clinician opined that the Veteran could not participate in any substantial gainful occupation at any exertional level. 

The Veteran has not been provided with a single medical opinion to address the impact of all of his service-connected disabilities on the Veteran's ability to engage in substantially gainful employment. However, although a medical opinion is probative it is not dispositive and is not required. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). The ultimate responsibility for this determination is placed with VA adjudicators and not upon a medical examiner. Id. 

Assessing the effect of the Veteran's combination of disabilities and resolving the benefit of the doubt in favor of the Veteran, he is entitled to TDIU, effective July 24, 2012. See Geib v. Shinseki, 733 F.3d at 1354.


ORDER

The claim of an increased disability rating for a left knee disability is dismissed.

The claim of an increased disability rating for a right knee disability is dismissed.

The claim of an increased disability rating for sleep apnea is dismissed.

The claim of service connection for a right ankle disability is dismissed.

Service connection for a left hip disability is granted.

Service connection for a lumbar spine disability is granted. 

A TDIU is granted, effective July 24, 2012.


REMAND

Unfortunately, a remand is required in this case for certain of the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

During his May 2017 hearing, the Veteran stated that his service-connected adjustment disorder with mixed anxiety and depressed mood has worsened since his last VA medical examination in April 2015. The Board finds that an additional VA medical examination will assist in adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examination(s) to determine the severity of his service-connected adjustment disorder with mixed anxiety and depressed mood. All necessary tests should be conducted, and the claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

The examiner must determine the current severity of the Veteran's acquired psychiatric disorder. Any necessary tests must be performed. 

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim. The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.

2. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case. After having an appropriate time to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


